*1010Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 28, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a sales associate, asked that he be allowed to take Mother’s Day 2007 off from work to spend time with his ailing mother-in-law and other family members. When that request ultimately was denied, claimant decided to resign rather than report to work as scheduled. It is well settled that resigning in anticipation of a future discharge does not constitute good cause for leaving one’s employment (see Matter of Croughter [Commissioner of Labor], 50 AD3d 1360 [2008]; Matter of Paino [Commissioner of Labor], 27 AD3d 820, 821 [2006]; Matter ofHobsonWilliams [Commissioner of Labor], 10 AD3d 749, 750 [2004]). To the extent that claimant contends that he was forced to resign, this presented a credibility issue for the Board to resolve (see Matter of Croughter [Commissioner of Labor], supra). Under these circumstances, we find no reason to disturb the Board’s decision.
Cardona, P.J., Feters, Carpinello, Lahtinen and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.